Citation Nr: 0506950	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-05 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of a service-connected right knee disability, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from February 1978 to 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO inter alia continued 
the assigned 10 percent evaluation for the right knee 
disability.  The appellant disagreed and this appeal ensued.  
In February 2004, the Board remanded the claim for further 
evidentiary development.  This case has been advanced on the 
docket.  See 38 C.F.R. § 20.900(c) (2004).  


FINDING OF FACT

The right knee disability is manifested by complaints of a 
clicking sensation, catching, and an occasional ache; 
nonpainful subpatellar clicking on patella grinding; no 
fluid, pain on lateral stressing, pain on palpation of the 
patella, or atrophy; motion from zero degrees extension to 
150 degrees flexion; mild degenerative joint disease; and no 
pain on use, weakened movement, fatigue, or incoordination.  


CONCLUSION OF LAW

The criteria for an increased disability evaluation for the 
residuals of a service-connected right knee disability, 
currently evaluated as 10 percent disabling, are not met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The appellant's claim for an increased evaluation was 
received in May 2000, and there are no issues as to 
provisions of forms or instructions for applying for the 
benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2004).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in June 2000, and thus before 
November 9, 2000, the date the VCAA was enacted.  VA believes 
Pelegrini II is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II , the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claims, the RO sent him a June 
2000 letter informing him of the adjudicatory process and who 
at the RO would be processing his claim.  After rendering a 
decision granting a temporary total rating for convalescent 
purposes and continuing the assigned 10 percent evaluation, 
the RO sent the appellant a June 2000 letter informing him of 
the evidence considered in the decision.  After the appellant 
disagreed with the continued 10 percent evaluation, the RO 
sent the appellant a June 2001 letter discussing the VCAA, 
VA's assistance and notice obligations, and what action he 
would take to assist VA in successfully processing his claim.  
In an August 2001 letter, the RO told the appellant of an 
upcoming VA examination.  In April 2002, the RO issued a 
statement of the case, which informed him of the evidence of 
record, the legal criteria for an increased evaluation, and 
the analysis employed by the RO in rendering its decision.  
By implication, it therefore informed the appellant of the 
evidence needed to substantiate the claim.  By a November 
2003 letter, the RO informed the appellant of hearing before 
the Board in Washington, D.C., as he had requested in his 
substantive appeal.  (The appellant subsequently canceled 
that hearing.)  

In February 2004, the Board remanded the case for further 
evidentiary development; specifically for the RO to obtain a 
copy of an October 2001 x-ray report referred to in the 
examination report that same month, but which was not of 
record.  That x-ray report is now of record, as is a VA 
examination addendum dated in June 2004 discussing the x-ray 
report.  By a May 2004 letter, the RO told the appellant of 
the actions taken by the RO in response to the Board's remand 
directives, the evidence of record, and what information or 
evidence was needed from him and what information or evidence 
VA would provide or obtain.  In September 2004, the RO issued 
a supplemental statement of the case, which listed the 
evidence considered, the criteria for an increased 
evaluation, and the reasoning for the action taken.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claims, 
of the information and evidence he was expected to provide, 
of the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claim.  See Pelegrini II, No. 
01-944, U.S. Vet. App., at 10.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the  claim, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  The evidence of record includes the 
service medical records, VA and private treatment records, 
statements from the appellant, and documents received on 
multiple occasions from the appellant and his representative.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA examinations in 
October 2001.  Also of record in a June 2004 addendum to the 
October 2001 examination, which discussing the meaning of the 
October 2001 x-ray reported recently associated with the 
claims file.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See  38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The disability at issue here is each assigned 10 percent 
evaluations pursuant to the criteria of Diagnostic Code 5257 
for impairment of the knee.  Pursuant to that criteria, a 10 
percent evaluation may be assigned where the evidence shows 
slight recurrent subluxation or lateral instability, a 
20 percent evaluation may be assigned for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation may be assigned for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a (2004).  In this 
case, the October 2001 VA examination - the sole item of 
evidence relevant to the rating of this claim - indicates 
there was nonpainful subpatellar clicking on patella 
grinding.  The appellant complained of a clicking sensation, 
catching, and an occasional ache, though the examination 
revealed no fluid, pain on lateral stressing, pain on 
palpation of the patella, or atrophy.  These findings 
correspond to not more than slight instability, which warrant 
the 10 percent evaluation currently assigned.  

The appellant's representative argues that the appellant 
should be assigned a separate evaluation for degenerative 
joint disease, which is evaluated pursuant to the criteria of 
Diagnostic Code 5010 for traumatic arthritis.  The criteria 
of Diagnostic Code 5010 for traumatic arthritis is rated 
based on the criteria of Diagnostic Code 5003 for 
degenerative arthritis established by x-ray findings, which 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  For the right knee disability, that diagnostic 
criteria is found at Diagnostic Codes 5260 and 5261 for 
limitation of flexion and extension, respectively.  Id.  The 
October 2001 x-ray report, which was confirmed in the June 
2004 addendum to the October 2001 examination report, 
revealed mild degenerative joint disease affecting the right 
knee.  This finding implicates the criteria of Diagnostic 
Codes 5003/5010 in the rating of this disability.  

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a noncompensable evaluation may be assigned where 
evidence demonstrates flexion limited to 60 degrees.  For 
flexion limited to 45 degrees, a 10 percent evaluation may be 
assigned.  For flexion limited to 30 degrees, a 20 percent 
may be assigned.  For flexion limited to 15 degrees, a 30 
percent evaluation may be assigned.  Under Diagnostic Code 
5261 for limitation of extension of the leg, a noncompensable 
evaluation may be assigned for extension limited to 
5 degrees.  Extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  Id.  
Normal knee motion is from zero to 140 degrees, essentially 
normal.  38 C.F.R. § 4.71 (2004).  VA examination in October 
2001 revealed motion of the right knee to be from zero 
degrees extension to 150 degrees flexion.  This range of 
motion shows no loss of extension and an arch of flexion 
greater than that considered normal.  Therefore, the right 
knee disability does not warrant a compensable evaluation 
pursuant to the limitation of motion criteria.  

When the limitation of motion for the right knee is 
noncompensable under the applicable criteria, a rating of 10 
percent is for application if the right knee is affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.45 (2004) (knee is a 
major joint within the meaning of this criteria).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In this case, though, there is no limitation of 
motion of the right knee.  In the absence of limitation of 
motion, the knee is to be rated as follows:  

20 percent:  With x-ray evidence of involvement of 
two or more major joints or two or more minor joint 
groups, with occasional incapacitating 
exacerbations.  

10 percent:  With x-ray evidence of involvement of 
two or more major joints or two or more minor joint 
groups.  

(These ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.) 38 C.F.R. § 
4.71a (2004).  There is x-ray evidence of mild degenerative 
changes of the right knee, but there is no involvement of 
other joints.  Therefore, a compensable evaluation under this 
criteria is no appropriate.  

Arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003/5010 and 5257.  For example, a 
knee disorder rated under Diagnostic Code 5257 may involve 
additional disability justifying a separate rating if there 
is limitation of motion under Diagnostic Codes 5260 or 5261 
that meets the criteria for a noncompensable rating.  See 
VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Therefore, if a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also x-ray evidence of arthritis and 
limitation of motion severe enough to warrant a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261, a separate rating is available under Diagnostic Codes 
5003 or 5010.  VAOPGCPREC 9-98.  In this case, as noted 
above, the findings of the VA examination in October 2001 
support a 10 percent evaluation under Diagnostic Code 5257.  
There is, however, no limitation of motion affecting the 
right knee - indeed, the motion of the right knee actually 
exceeds the normal measurement of flexion.  Therefore, there 
is no evidence to support assignment of a separate 
compensable evaluation for limitation of motion based on 
degenerative changes affecting the right knee.  

As the criteria for rating these disabilities is in each case 
predicated on a loss of motion, an evaluation of the 
disability in light of that criteria must consider whether 
there is additional functional loss due to pain on motion.  
Weakness is considered as important as limitation of motion.  
Any part that becomes painful on use must be regarded as 
seriously disabled.  It is the intent of the rating schedule 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1993).  The rule against pyramiding, 38 C.F.R. § 4.14 
(2004), does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The VA examination in 
October 2001 revealed no pain on use, no weakened movement, 
no fatigue, and no incoordination related to the right knee.  
Thus, a higher evaluation in consideration of this criteria 
is not appropriate.  As the criteria of Diagnostic Code 5257 
is not predicated on loss of motion, an analysis of the 
impact of pain and functional loss is not necessary when 
employing that criteria.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for the 
residuals of a service-connected right knee disability.  


ORDER

An increased disability evaluation for the residuals of a 
service-connected right knee disability, currently evaluated 
as 10 percent disabling, is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


